Name: 1999/391/EC: Commission Decision of 31 May 1999 concerning the questionnaire relating to Council Directive 96/61/EC concerning integrated pollution prevention and control (IPPC) (implementation of Council Directive 91/692/EEC) (notified under document number C(1999) 1395) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  information and information processing;  documentation
 Date Published: 1999-06-15

 Avis juridique important|31999D03911999/391/EC: Commission Decision of 31 May 1999 concerning the questionnaire relating to Council Directive 96/61/EC concerning integrated pollution prevention and control (IPPC) (implementation of Council Directive 91/692/EEC) (notified under document number C(1999) 1395) (Text with EEA relevance) Official Journal L 148 , 15/06/1999 P. 0039 - 0043COMMISSION DECISIONof 31 May 1999concerning the questionnaire relating to Council Directive 96/61/EC concerning integrated pollution prevention and control (IPPC) (implementation of Council Directive 91/692/EEC)(notified under document number C(1999) 1395)(Text with EEA relevance)(1999/391/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/61/EC of 24 September 1996 concerning integrated pollution prevention and control(1), and in particular Article 16(3) thereof,Having regard to Council Directive 91/692/EEC of 23 December 1991 on standardising and rationalising reports on the implementation of certain Directives relating to the environment(2),(1) Whereas Article 16(3) of Directive 96/61/EC requires that reports on the implementation of the Directive and its effectiveness compared with other Community environmental instruments be established in accordance with the procedure laid down in Articles 5 and 6 of Directive 91/692/EEC;(2) Whereas Article 5 of Directive 91/692/EEC requires that the report be drawn up on the basis of either a questionnaire or outline drafted by the Commission with the assistance of the Committee set up in Article 6 of the Directive;(3) Whereas the first report will cover the period 2000 to 2002 inclusive;(4) Whereas the measures envisaged by this Decision are in accordance with the opinion expressed by the Committee in accordance with Article 6 of Directive 91/692/EEC,HAS ADOPTED THIS DECISION:Article 1The questionnaire attached to this Decision, which related to Council Directive 96/61/EC concerning integrated pollution prevention and control, is hereby adopted.Article 2The Member States shall use this questionnaire as a basis for drawing up the report to be submitted to the Commission pursuant to Article 5 of Directive 91/692/EEC and Article 16(3) of Directive 96/61/EC.Article 3This Decision is addressed to the Member States.Done at Brussels, 31 May 1999.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 257, 10.10.1996, p. 26.(2) OJ L 377, 31.12.1991, p. 48.ANNEXQUESTIONNAIRE ON THE IMPLEMENTATION OF DIRECTIVE 96/61/EC CONCERNING INTEGRATED POLLUTION PREVENTION AND CONTROL (IPPC)1. General description1.1. What are the main changes to national legislation and to the licensing system that were necessary in order to meet the overall aim of achieving integrated prevention and control of pollution arising from the activities listed in Annex I of the Directive?2. Coverage of installations2.1. For each of the six sections of Annex I, how many installations fall into the categories set out below?- all existing installations, within the meaning of Article 2(4), in operation at the end of the reporting period,- existing installations for which a substantial change was notified to the competent authority and for which a permit was granted during the reporting period,- new installations (including those not yet in operation (for which a permit was granted during the reporting period)).3. Basic operator obligations3.1. What measures have been taken to provide that the competent authorities ensure that the installations are operated in accordance with the general principles set out in Article 3?4. Existing installations4.1. Is it envisaged to apply the requirements referred to in Article 5(1) to certain categories of existing installations before the end of the transition period mentioned therein?4.2. By what date will new applications or supplementary information from existing installations be required in order to ensure that the requirements referred to in Article 5(1) are complied with by the end of the transition period mentioned therein?5. Permit applications5.1. How does national law ensure that permit applications contain all the information required by Article 6?6. Coordination of the permitting procedure and conditions6.1. Which competent authority or authorities are involved in permitting IPPC installations?6.2. How does national law ensure that the permitting procedure and conditions are fully coordinated where more than one competent authorities are involved? How does this coordination work in practice?7. Permit conditions7.1. Completeness of permit conditions7.1.1. How does national law ensure that the permit contains all the requirements specified in Article 9? In particular, give details on how each of the following items is provided for:- limit values for emissions to air and water,- minimisation of long-distance or transboundary pollution,- protection of soil and groundwater,- waste management,- release monitoring requirements,- measures relating to abnormal operating conditions.7.2. Appropriateness and adequacy of permit conditions7.2.1. What are the legislative provisions, procedures and criteria for setting emission limit values and other permit conditions, ensuring that they lead to a high level of protection for the environment as a whole?7.2.2. What kind of (binding or non-binding) guidance exists in Member States for determining best available techniques?7.2.3. How are the considerations mentioned in Annex IV of the Directive taken into account generally or in specific cases when determining best available techniques?7.2.4. In particular, how is the information published by the Commission pursuant to Article 16(2) or by international organisations taken into account generally or in specific cases when determining best available techniques?7.2.5. What measures have been taken to ensure that the emission limit values and the equivalent parameters and technical measures referred to in Article 9(3) are based on the best available techniques, without prescribing the use of any technique or specific technology, but taking into account the technical characteristics of the installation, its geographical location, and the local environmental conditions?7.2.6. What kind of (binding or non-binding) guidance exists in Member States concerning the release monitoring requirements to be included in the permit?7.3. Available representative data7.3.1. Provide available representative data on the limits values laid down by specific category of activities in accordance with Annex I and, if appropriate, the best available techniques from which those values are derived. Describe how these data have been chosen and collected.The Commission may, before or during the reporting period, suggest guidance for responding to this question, for certain sectors, in particular on the basis of the information published pursuant to Article 16(2). In the absence of such guidance, the data may for example be expressed as ranges of limit values.7.3.2. What types of permit conditions other than emission limit values have been set? In particular, give examples of:- equivalent parameters and technical measures that supplement emission limit values set in the permit,- equivalent parameters and technical measures that replace emission limit values,- conditions concerning the protection of soil and groundwater, waste management, release monitoring requirements and measures relating to abnormal operating conditions.8. General binding rules8.1. Does national law contain the possibility of laying down certain requirements for certain categories of installations in general binding rules instead of including them in individual permit conditions?8.2. For which categories of installations have general binding rules been established? What form do such rules take?9. Environmental quality standards9.1. How does national law address the need for additional measures in cases where use of best available techniques is sufficient to satisfy an environmental quality standard set out in or defined pursuant to Community legislation?9.2. Have such cases arisen? If so, what kind of additional measures were taken?10. Developments in best available techniques10.1. What steps have been taken to ensure that competent authorities follow or are informed of developments in best available techniques?11. Changes to installations11.1. What are the legislative provisions, procedures and practice for dealing with changes made by operators to installations?11.2. How do competent authorities decide whether a change in operation may have consequences for the environment (Article 2(10)(a), and/or whether such a change may have significant negative effects on human beings or the environment (Article 2(10)(b))?12. Reconsideration and updating of permit conditions12.1. What are the legislative provisions, procedures and practice concerning reconsideration and updating of permits conditions by the competent authority?12.2. Is the frequency of reconsideration and, where necessary, updating of permits specified in national law, or is this determined by other means?12.3. How do competent authorities decide whether the criteria specified in Article 13(2) are met?13. Compliance with permit conditions13.1. Describe in general terms the legislative provisions, procedures and practice ensuring compliance with the permit requirements.13.2. Which legislative provisions, procedures and practice ensure that operators regularly inform authorities of the results of release monitoring, and without delay of any incident or accident significantly affecting the environment?13.3. Does national law give the competent authorities the right and/or the obligation to carry out on-site inspections?13.4. What are the procedures and practice concerning regular on-site inspections by competent authorities? If regular on-site inspections are not carried out, how do competent authorities verify the information provided by the operator?13.5. What sanctions or other measures are available in cases of non-compliance with the permit conditions? Where such sanctions or other measures applied during the reporting period?14. Information and participation of the public14.1. How does national law provide for information and participation of the public in the permit procedure?14.2. How is the information about applications, decisions, and the results of release monitoring made available to the public?14.3. What measures have been taken to ensure that the public is aware of its right to comment on the documents referred to in Article 15(1)?14.4. How much time is there for the public to comment on permit applications before the competent authority reaches its decision?14.5. How do the authorities consider the comments of the public when taking their decisions?14.6. In what circumstances can members of the public lodge an appeal to another authority or court against a permit?14.7. What influence have the restrictions laid down in Article 3(2) and (3) of Directive 90/313/EEC had on access to information and public participation in the permit procedure?15. Transboundary cooperation15.1. Does national law provide for transboundary information and cooperation or is the subject being left to bilateral or multilateral relations between Member State or to administrative practice?15.2. How is it established in practice whether the operation of an installation is likely to have significant negative effects on the environment of another Member State?15.3. How does national legislation and/or practice ensure adequate access to information and participation in the permit procedure of the public in the Member State likely to be affected? Is such participation supplemented by a right of appeal?15.4. How many such cases arose during the reporting period?16. Relationship with other Community instruments16.1. How do Member States view the effectiveness of the Directive, inter alia in comparison with other Community environmental instruments?16.2. What measures have been taken to ensure that implementation of the Directive is coherent with the implementation of other Community environmental instruments?